DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Re claim 21, the limitations of “at least” 1 mm, constitutes new matter.  Paragraph 42 of the specification teaches 1mm and 1.5mm, but fails to teach “at least 1mm” which can include values greater than 1.5mm.  Therefore, the limitations of claim 21 constitute new matter.  Re claim 22, the limitations of “wherein the phase transition temperature is less than the degradation temperature” constitutes new matter, not supported by the originally filed specification.  Paragraph 49 of the specification teaches that the sample can be heated to a temperature less than the coating material’s  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is indefinite because it is unclear what applicant considers as “nondestructively weakening”.  Specifically, illuminating the coating weakens the coating, and therefore, the examiner argues that since there is a weakening of the chemical bonds between the elastomeric coating and the substrate, destruction is occurring between the coating and the metal substrate.  Claim 16 is indefinite because it is unclear what is meant by “dynamically adjusting a separation distance”. Claim 22 is indefinite it is unclear what the skilled artisan would consider as a phase transition temperature.  Similarly, what would the skilled artisan consider as the phrase transition of the elastomeric coating?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cates et al. (5328517) in view of Reinhart (4858264).
Cates et al. teach a method of removing a polyurethane coating from an aluminum substrate (Example 1, col. 13, lines 30-40) by illuminating with electromagnetic radiation from a light source 14, wherein a portion of the radiation corresponds to the absorption of the elastomeric coating (col. 6, lines 1-15); and further teaches removing the weakened coating from the metal substrate (col. 6, lines 1-20).   In reference to the limitations of “nondestructively weakening the elastomeric coating” the limitations are met by Cates et al.  Specifically, Cates et al. is allowed to be his own lexicographer and Cates et al. specifically teaches weakening the bonds by radiant energy (refer to the abstract). Furthermore, Cates et al. teach irradiating within the same wavelength range (col. 5, lines 50-60) as the instant specification 
Cates et al. teach the invention substantially as claimed with the exception of using acoustic waves from an ultrasonic emitter. Reinhart teaches a method of removing polymeric coatings (i.e. polyurethane, col. 7, lines 45-50) from metallic surfaces such as aluminum (col. 5, lines 40-45, col. 6, lines 50-55) comprising ultrasonics using a transducer 106  for purposes of enhancing the coating removal (col. 8, lines 15-25, col. 9, lines 35-50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cates et al., to include transmitting acoustic waves from an ultrasonic emitter, as taught by Reinhart et al., for purposes of performing the same function of enhancing the removal of the polymeric coating from the metallic surface.  Re claim 16, in view of the indefiniteness, the limitations are met by the prior art.  Furthermore, absence a showing of critically and/or unexpected results, it would have been well within the level of the skilled artisan to adjust the position of the light source or ultrasonics emitter with respect to the substrate in order to achieve the desired level of cleanliness.  Additionally, col. 14, lines 45-55 of Cates et al. teach a robotic positioner 19 to move the energy source housing at a predetermined distance from the substrate surface (col. 5, lines 60-65). Re claim 17, refer to col. 6, lines 5-10 and col. 5, lines 50-60 of Cates which teaches the IR wavelength spectrum.   Re claim 18, the claim is broadly read on the teachings of Cates et al.  Specifically, Cates et al. measures pyrolysis of the coating by irradiating with sufficient energy to break or weaken the chemical bonds (abstract).  Col. 6, lines 10-15 of Cates further teaches that removal of the coating is based on the function of the intensity (absorption) of the energy source 14 (col. 8, lines 25-55, col. 16, lines 10-20).  Cates et al. also teach that the depth of the heating is based on the function of the intensity (i.e. absorption) and the process can . 
Response to Arguments
The rejection of the claims, under 112, second paragraph is maintained for the reasons recited above.
The rejection of the claims, as being unpatentable over Cates et al. in view of Reinhart is maintained for the reasons recited above.
Applicant argues that Cates fails to teach nondestructively weakening the elastomeric coating because Cates teaches pyrolysis, which is the thermal decomposition of materials.  Applicant’s arguments are unpersuasive for the following reasons.  The examiner agrees that Cates et al. teach pyrolysis, however, Cates et al. is entitled to be his own lexicographer, and Cates et al. specifically 
Applicant argues that Cates fails to teach removing a unitary piece.  Applicant has not defined the unitary piece, and the removal of portions of layers reads on a unitary piece.   Applicant further argues that the prior art fails to teach adjusting the wavelength to match the absorption of the coating. In view of the teachings of Cates et al., and in the absence of a showing of criticality and/or unexpected results, it would have been well within the level of the skilled artisan before the effective filing date of the claimed invention to adjust the wavelength in order to effectively weaken the bonds between the coating and the substrate.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc